ON REHEARING.
SAYRE, J.
In their statement of the evidence counsel have overlooked the testimony of Bell (page 96 of the transcript) to the effect that he got some money from appellee King — evidently a part of the money se*443cured by the mortgage to King — “to pay off” the mortgage to the Jefferson County Building & Loan Association. This evidence along with that stated in the brief is, in our opinion, quite sufficient to bring this case within the controlling influence of Bigelow v Scott, 135 Ala. 236, 33 South. 546, and cases in that line, with the authority of which we are not dissatisfied.
As for the suggestion that King’s answer is insufficient to entitle him to the relief by way of subrogation, it is enough, we think, to say that he did not. seek affirmative relief, nor ivas any relief decreed to him, except in the way of limiting the right and title .claimed by appellant, complainant below. The limitation was suggested in the answer, and the evidence showed it was right. In the fact that the decree properly declared the state of complainant’s title, without more, we find no reason- for reversal. Within the proper bounds fixed by the evidence, the court did for complainant just what it was asked to do.
Application denied.